     Case 3:18-cv-00296-LRH-CLB Document 156 Filed 03/31/20 Page 1 of 9



 1    MCDONALD CARANO LLP
       rkay@mcdonaldcarano.com
 2    Rory T. Kay (NSBN 12416)
      2300 West Sahara Avenue, Suite 1200
 3    Las Vegas, NV 89102
      Telephone: (702) 873-4100
 4    Facsimile: (702) 873-9996

 5    QUINN EMANUEL URQUHART & SULLIVAN, LLP
      Alex Spiro (admitted pro hac vice)
 6      alexspiro@quinnemanuel.com
      51 Madison Avenue, 22nd Floor
 7    New York, New York 10010
      Telephone: (212) 849-7000
 8
      QUINN EMANUEL URQUHART & SULLIVAN, LLP
 9    Michael T. Lifrak (admitted pro hac vice)
        michaellifrak@quinnemanuel.com
10    Jeanine M. Zalduendo (admitted pro hac vice)
        jeaninezalduendo@quinnemanuel.com
11    Aubrey Jones (admitted pro hac vice)
        aubreyjones@quinnemanuel.com
12    865 South Figueroa Street, 10th Floor
      Los Angeles, California 90017-2543
13    Telephone: (213) 443-3000

14    Attorneys for Plaintiff/Counter Defendant
      TESLA, INC.
15

16                               UNITED STATES DISTRICT COURT

17                                        DISTRICT OF NEVADA

18

19     TESLA, INC.,                                 Case No. 3:18-cv-00296-LRH-CBC
                             Plaintiff,
20            v.
                                                   DECLARATION OF MICHAEL T.
21     MARTIN TRIPP,                               LIFRAK IN SUPPORT OF TESLA,
                                                   INC.’S MOTION FOR SUMMARY
22                           Defendant.            JUDGMENT OR, IN THE
                                                   ALTERNATIVE, FOR PARTIAL
23                                                 SUMMARY JUDGMENT

24

25     AND RELATED COUNTERCLAIMS
26

27

28
     Case 3:18-cv-00296-LRH-CLB Document 156 Filed 03/31/20 Page 2 of 9



 1    I, Michael T. Lifrak, declare as follows:

 2            1.     I am a member of the bar of the State of California and a partner at Quinn Emanuel

 3    Urquhart & Sullivan, LLP, attorneys for Plaintiff and Counterclaim Defendant Tesla, Inc. I make

 4    this declaration of personal, firsthand knowledge, and if called and sworn as a witness, I could and

 5    would testify competently thereto.

 6            2.     I submit this declaration in support of Tesla’s Motion for Summary Judgment, or

 7    in the Alternative, Partial Summary Judgment (the “Motion”).

 8            3.     Concurrently filed with the Motion is an Appendix of Exhibits In Support of

 9    Tesla’s Motion for Summary Judgment, or in the Alternative, Partial Summary Judgment (the

10    “Appendix”).

11            4.     The Motion, this declaration, and the concurrently filed declaration of Elon Musk

12    reference exhibits within the Appendix. All exhibits referenced below are contained in the

13    Appendix.

14            5.     Included in the Appendix as Exhibit 1 is a true and correct copy of excerpts of the

15    confidential deposition transcript of Martin Tripp, which has been filed conditionally under seal.

16            6.     Included in the Appendix as Exhibit 2 is a true and correct copy of excerpts of the

17    confidential deposition transcript of Nicolas Gicinto, which has been filed conditionally under

18    seal.

19            7.     Included in the Appendix as Exhibit 3 is a true and correct copy of excerpts of the

20    confidential deposition transcript of Michael Persyn.

21            8.     Included in the Appendix as Exhibit 4 is a true and correct copy of excerpts of the

22    confidential deposition transcript of Shamara Bell.

23            9.     Included in the Appendix as Exhibit 5 is a true and correct copy of excerpts of the

24    confidential deposition transcript of Sarah O’Brien.

25            10.    Included in the Appendix as Exhibit 6 is a true and correct copy of excerpts from

26    the certified transcript of Martin Tripp’s June 14, 2018 interview with Nicolas Gicinto and Jake

27    Nocon, produced at TESS-TRIPP_0028450-739 and designated confidential, which has been filed

28


                                                  Page 2 of 9
     Case 3:18-cv-00296-LRH-CLB Document 156 Filed 03/31/20 Page 3 of 9



 1    conditionally under seal. The original audio recording of the interview was produced by Tesla at

 2    TES-TRIPP_000002.

 3           11.      Included in the Appendix as Exhibit 7 is a true and correct copy of Exhibit 74 to

 4    the deposition of Martin Tripp, screenshots of messages between Martin Tripp and James Uelmen,

 5    produced by Tesla at TES-TRIPP_0021837.

 6           12.      Included in the Appendix as Exhibit 8 is a true and correct copy of Evelyn Cheng,

 7    Tesla shares falls after Moody’s downgrades credit rating, CNBC.COM (Mar. 27, 2018), available

 8    at       https://www.cnbc.com/2018/03/27/moodys-downgrades-tesla-credit-rating-on-model-3-

 9    production-delays.html.

10           13.      Included in the Appendix as Exhibit 9 is a true and correct copy of Sonari Glinton,

11    Out Of The Gate, Tesla Stumbles On Its Mass-Market Car, NPR (Oct. 3, 2017), available at

12    https://www.npr.org/2017/10/03/555417831/out-of-the-gate-tesla-stumbles-on-mass-market-car.

13           14.      Included in the Appendix as Exhibit 10 is a true and correct copy of Neal E.

14    Boudette, For Tesla, ‘Production Hell’ Looks Like the Reality of the Car Business, THE NEW

15    YORK TIMES (April 3, 2018), available at https://www.nytimes.com/2018/04/03/business/tesla-

16    model-3.html.

17           15.      Included in the Appendix as Exhibit 11 is a true and correct copy of Exhibit 70 to

18    the deposition of Martin Tripp, the June 2, 2018 email correspondence between Martin Tripp and

19    Michael Bowling, subject line: “Meet to discuss the following,” produced by Martin Tripp at

20    TRIPP00951-52 and designated confidential, which has been filed conditionally under seal.

21           16.      Included in the Appendix as Exhibit 12 is a true and correct copy of the October

22    16, 2017 email correspondence and attachment between Michael Bowling and Martin Tripp,

23    subject line: “FW Martin Tripp,” produced by Tesla at TES-TRIPP_0026707 and designated

24    confidential, which has been filed conditionally under seal.

25           17.      Included in the Appendix as Exhibit 13 is a true and correct copy of Tesla Motor’s

26    Inc. Code of Business Conduct and Ethics, produced by Martin Tripp at TRIPP00773-80 and

27    designated confidential, which has been filed conditionally under seal.

28


                                                  Page 3 of 9
     Case 3:18-cv-00296-LRH-CLB Document 156 Filed 03/31/20 Page 4 of 9



 1            18.    Included in the Appendix as Exhibit 14 is a true and correct copy of Tesla’s

 2    Communications Policy and Confidentiality Agreement, produced by Martin Tripp at

 3    TRIPP000781-84 and designated confidential, which has been filed conditionally under seal.

 4            19.    Included in the Appendix as Exhibit 15 is a true and correct copy of Tesla Motors,

 5    Inc. Employee Proprietary Information and Inventions Agreement, produced by Martin Tripp at

 6    TRIPP000820-23 and designated confidential, which has been filed conditionally under seal.

 7            20.    Included in the Appendix as Exhibit 16 is a true and correct copy of Martin Tripp’s

 8    July 27, 2017 Applicant Non-Disclosure Agreement with Tesla, produced by Martin Tripp at

 9    GGL000140_0001 and designated highly confidential, which has been filed conditionally under

10    seal.

11            21.    Included in the Appendix as Exhibit 17 is a true and correct copy of Exhibit 66 to

12    the deposition of Martin Tripp, the February 20, 2018 email correspondence between Chris

13    Guenther and Michael Bowling, subject line: “FW:3DU Stator NCM personnel issue(s),”produced

14    at TES-TRIPP_0021669-70 and designated confidential, which has been filed conditionally under

15    seal.

16            22.    Included in the Appendix as Exhibit 18 is a true and correct copy of the March 8,

17    2018 email correspondence between Michael Bowling and Martin Tripp, produced by Tesla at

18    TES-TRIPP_0021668 and designated confidential, which has been filed conditionally under seal.

19            23.    Included in the Appendix as Exhibit 19 is a true and correct copy of Exhibit 69 to

20    the deposition of Martin Tripp, the May 25, 2018 email correspondence between Michael Bowling

21    and Martin Tripp, produced by Tesla at TES-TRIPP_0000846 and designated confidential, which

22    has been filed conditionally under seal.

23            24.    Included in the Appendix as Exhibit 20 is a true and correct copy of the summary

24    of the May 25, 2018 email correspondence between Michael Bowling and Martin Tripp, subject

25    line: “Verbal Warning follow up,” produced by Tesla at TES-TRIPP_0000846.

26            25.    Included in the Appendix as Exhibit 21 is a true and correct copy of the May 27,

27    2018 email correspondence from mtripp@tesla.com to martytripp@icloud.com, subject line:

28


                                                 Page 4 of 9
     Case 3:18-cv-00296-LRH-CLB Document 156 Filed 03/31/20 Page 5 of 9



 1    “Fwd: NCM updates-to help reduce NCM WIP level,” produced by Tesla at TES-

 2    TRIPP_00219091-92 and designated confidential, which has been filed conditionally under seal.

 3           26.     Included in the Appendix as Exhibit 22 is a true and correct copy of the May 27,

 4    2018 email correspondence from “Marty Tripp” to “Me,” subject line: “T Scrap 2018,” produced

 5    by Martin Tripp at GGL000248.

 6           27.     Included in the Appendix as Exhibit 23 is a true and correct copy of the May 27,

 7    2018 email correspondence from Martin Tripp to llopez@businessinsider.com, subject line:

 8    “Pics,” produced by Martin Tripp at GGL000092-GGL000092_0003 and designated highly

 9    confidential, which has been filed conditionally under seal.

10           28.     Included in the Appendix as Exhibit 24 is a true and correct copy of Exhibit 26 to

11    the deposition of Martin Tripp, the June 5, 2018 email correspondence from Martin Tripp to Linda

12    Lorel, subject line: “Valeo robot being removed and pic of the query for all model 3’s.”

13           29.     Included in the Appendix as Exhibit 25 is a true and correct copy of the May 29,

14    2018 email correspondence from Martin Tripp to Linette Lopez, subject line: “Email to Elon,”

15    produced by Martin Tripp at GGL000098-GGL000098.0010, and designated highly confidential,

16    which has been filed conditionally under seal.

17           30.     Included in the Appendix as Exhibit 26 is a true and correct copy of the June 1,

18    2018 email correspondence from Martin Tripp to llopez@businessinsider.com, subject line:

19    “Scrap Tableau,” produced by Martin Tripp at GGL000243-GGL000243_0002.0002 and

20    designated highly confidential, which has been filed conditionally under seal.

21           31.     Included in the Appendix as Exhibit 27 is a true and correct copy Exhibit 1 to the

22    deposition of Martin Tripp, the May 27, 2018 email correspondence between Martin Tripp and

23    Linette Lopez : “TESLA (From someone that works there),” and designated confidential, which

24    has been filed conditionally under seal

25           32.     Included in the Appendix as Exhibit 28 is a true and correct copy of the May 27,

26    2018 email correspondence between Martin Tripp and llopez@businessinsider.com, subject line:

27    “T Scrap 2018,” produced by Martin Tripp at GGL000077-GGL000077_0006 and designated

28    highly confidential, which has been filed conditionally under seal.


                                                 Page 5 of 9
     Case 3:18-cv-00296-LRH-CLB Document 156 Filed 03/31/20 Page 6 of 9



 1           33.     Included in the Appendix as Exhibit 29 is a true and correct copy of the June 6,

 2    2018 email correspondence between Kamran Mumtaz and Linette Lopez, subject line: “New

 3    machine from Germany,” produced by Tesla at TES-TRIPP_0012897-99.

 4           34.     Included in the Appendix as Exhibit 30 is a true and correct copy of Linette Lopez,

 5    Internal documents reveal Tesla is blowing through an insane amount of raw material and cash

 6    to make Model 3s, and production is still a nightmare, BUSINESS INSIDER (June 4, 2018), available

 7    at https://www.businessinsider.com/tesla-model-3-scrap-waste-high-gigafactory-2018-5.

 8           35.     Included in the Appendix as Exhibit 31 is a true and correct copy of Linette Lopez,

 9    Tesla's new Gigafactory robots that are supposed to help it ramp up Model 3 production aren't

10    working      yet,      BUSINESS       INSIDER        (June    6,     2018),      available      at

11    https://www.businessinsider.com/teslas-new-gigafactory-robots-are-not-making-batteries-yet-

12    2018-6.

13           36.     Included in the Appendix as Exhibit 32 is a true and correct copy of the June 6,

14    2018 email correspondence between Martin Tripp and Linette Lopez, subject line: “New machine

15    from Germany,” produced by Martin Tripp at GGL000158-GGL000158.0006.

16           37.     Included in the Appendix as Exhibit 33 is a true and correct copy of text message

17    correspondence between Martin Tripp and Linette Lopez, produced by Martin Tripp at

18    TRIPP000873-892 and designated confidential, which has been filed conditionally under seal.

19           38.     Included in the Appendix as Exhibit 34 is a true and correct copy of June 19, 2018

20    email correspondence between noreplynotifications@tesla.com and Martin Tripp, subject line:

21    “Information for Employees Departing Tesla.”

22           39.     Included in the Appendix as Exhibit 35 is a true and correct copy of Exhibit 58 to

23    the deposition of Martin Tripp, the June 20, 2018 email correspondence between Martin Tripp

24    and Julia Carrie Wong, subject line: “Termination/Lawsuit.”

25           40.     Included in the Appendix as Exhibit 36 is a true and correct copy of Exhibit 2 to

26    the Deposition of Shamara Bell, the June 21, 2018 email correspondence between Shamara Bell

27    and Jeff Jones, subject line: “Martin Tripp Call.”

28


                                                 Page 6 of 9
     Case 3:18-cv-00296-LRH-CLB Document 156 Filed 03/31/20 Page 7 of 9



 1           41.     Included in the Appendix as Exhibit 37 is a true and correct copy of Exhibit 11 to

 2    the Deposition of Shamara Bell, the June 20, 2018 email correspondence between Brooke Airey

 3    and Avery Bustamante, subject line: “FW: Martin Trip: Possible Threat,” produced at

 4    TRIPP00906.

 5           42.     Included in the Appendix as Exhibit 38 is a true and correct copy of Exhibit 12 to

 6    the Deposition of Shamara Bell, the June 20, 2018 email correspondence between Avery

 7    Bustamante, Shamara Bell, Angel Besinaiz, Brooke Airey, and Kristin Krerowicz, subject line:

 8    “Martin Trip: Possible Threat,” produced by Tesla at TES-TRIPP_0003386-88.

 9           43.     Included in the Appendix as Exhibit 39 is a true and correct copy of the June 20,

10    2018 email correspondence between Shamara Bell and Kristin Krerowicz, subject line: Martin

11    Trip: Possible Threat,” produced at TES-TRIPP_0004022-23 and designated confidential.

12           44.     Included in the Appendix as Exhibit 40 is a true and correct copy of the June 20,

13    2018 email correspondence between Sarah O’Brien and Julia Wong, subject line: “Query re:

14    Martin Tripp and your emails,” produced by Tesla at TES-TRIPP_0010122-31.

15           45.     Included in the Appendix as Exhibit 41 is a true and correct copy of the June 20,

16    2018 email correspondence between Drew Harwell and Dave Arnold, subject line: “Hi from

17    Washington Post,” produced by Tesla at TES-TRIPP_00221996-2002.

18           46.     Included in the Appendix as Exhibit 42 is a true and correct copy of the June 21,

19    2018 email correspondence between Don Reisinger and Dave Arnold, subject line: “Fortune

20    inquiry on Tripp’s comments,” produced by Tesla at TES-TRIPP_0004024-25.

21           47.     Included in the Appendix as Exhibit 43 is a true and correct copy of Exhibit 3 to

22    the Deposition of Dave Arnold, the June 20, 2018 email correspondence between Drew Harwell

23    and Dave Arnold, subject line: “Hi from Washington Post,” produced by Tesla at TES-

24    TRIPP_0006183-89.

25           48.     Included in the Appendix as Exhibit 44 is a true and correct copy of the June 21,

26    2018 email correspondence between Sarah O’Brien and Dave Arnold, subject line: “Hi from

27    Washington Post,” produced by Tesla at TES-TRIPP_0009687-700, and designated confidential,

28    which has been filed conditionally under seal.


                                                Page 7 of 9
     Case 3:18-cv-00296-LRH-CLB Document 156 Filed 03/31/20 Page 8 of 9



 1           49.     Included in the Appendix as Exhibit 45 is a true and correct copy of Exhibit 4 to

 2    the deposition of Dave Arnold, the June 21, 2018 email correspondence between Dave Arnold

 3    and Lora Kolodny, subject line: “CNBC query-Martin Tripp interview in WaPo – whistleblower

 4    claims,” produced by Tesla at TES-TRIPP 0006175-76.

 5           50.     Included in the Appendix as Exhibit 46 is a true and correct copy of the August

 6    28, 2018 email correspondence from Arlan Adamsen to himself, subject line: “FW: Conversation

 7    with Kristin Krerowicz,” produced by Tesla at TES-TRIPP 0000971-73.

 8           51.     Included in the Appendix as Exhibit 47 is a true and correct copy of Exhibit 5 to

 9    the deposition of Sean Gouthro, Storey County Sheriff’s Office Felony Report, produced by

10    Martin Tripp at TRIPP01253-66.

11           52.     Included in the Appendix as Exhibit 48 is a true and correct copy of excerpts from

12    the certified transcript of James Uelmen’s June 25, 2018 interview with Nicolas Gicinto and Justin

13    Zeefe, produced at TES-TRIPP_0028348. The original audio recording of the interview was

14    produced by Tesla at TES-TRIPP_0017326.

15           53.     Included in the Appendix as Exhibit 49 is a true and correct copy of Martin Tripp’s

16    Second Amended Response and Objections to Tesla’s Interrogatory No. 7, served on June 13,

17    2019, filed conditionally under seal.

18           54.     Included in the Appendix as Exhibit 50 is a true and correct copy of Tesla’s

19    Amended Response and Objections to Martin Tripp’s Interrogatory No. 13, served on May 20,

20    2019, designated confidential and filed conditionally under seal.

21           55.     Included in the Appendix as Exhibit 51 is a true and correct copy of Exhibit 41 to

22    the deposition of Martin Tripp.

23           I declare under penalty of perjury under the laws of the United States of America that the

24    foregoing is true and correct and that this document was executed in Los Angeles, California.

25           DATED: March 31, 2020

26
                                                  By
27
                                                       Michael T. Lifrak
28


                                                 Page 8 of 9
     Case 3:18-cv-00296-LRH-CLB Document 156 Filed 03/31/20 Page 9 of 9



 1                                   CERTIFICATE OF SERVICE

 2           I HEREBY CERTIFY that I am an employee of McDonald Carano LLP, and that on

 3    March 31, 2020, a true and correct copy of the foregoing DECLARATION OF MICHAEL T.

 4    LIFRAK IN SUPPORT OF TESLA, INC.’S MOTION FOR SUMMARY JUDGMENT

 5    OR, IN THE ALTERNATIVE, FOR PARTIAL SUMMARY JUDGMENTwas

 6    electronically filed with the Clerk of the Court by using CM/ECF service which will provide

 7    copies to the following counsel of record registered to receive CM/ECF notification.

 8
                                                  /s/ CaraMia Gerard
 9                                                An employee of McDonald Carano LLP

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                Page 9 of 9
